t c memo united_states tax_court vitautas kazhukauskas and vilma kazhukauskas petitioners v commissioner of internal revenue respondent docket no filed date vitautas kazhukauskas and vilma kazhukauskas pro sese mindy y chou robert d heitmeyer alexandra e nicholaides and alissa vanderkooi specially recognized for respondent memorandum findings_of_fact and opinion laro judge petitioners while residing in michigan petitioned the court to redetermine deficiencies respondent determined in their and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties of dollar_figure and dollar_figure respectively we are asked to decide the following issues whether petitioners underreported gross_receipts of dollar_figure and dollar_figure on their and schedules c profit or loss from business respectively we hold they did whether petitioners may deduct schedule c expenses and claim costs of goods sold in addition to those respondent allowed for and we hold they may not whether petitioners owe self-employment_tax for and net of deductions allowed under sec_164 in the amounts of dollar_figure and dollar_figure respectively we hold they do and whether petitioners are liable for accuracy-related_penalties for and under sec_6662 and b for substantial understatements of income_tax we hold they are findings_of_fact before trial respondent’s counsel sent to petitioners a proposed stipulation of facts which respondent proffered petitioners should agree to under rule a petitioners refused to execute the agreement and respondent moved the court to 1unless otherwise indicated section references are to the applicable version of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 2respondent allowed petitioners all trade_or_business expense deductions claimed on their and federal_income_tax returns return and return respectively as well as offsets to their and gross_receipts for costs of goods sold of dollar_figure and dollar_figure respectively compel stipulation under rule f the court granted respondent’s motion and ordered petitioners to show cause why the proposed stipulation of facts as well as the accompanying exhibits should not be deemed established for purposes of this case see rule f petitioners failed to respond and we made our order to show cause absolute by deeming established for purposes of this case the facts and evidence in respondent’s proposed stipulation of facts see rule f our findings_of_fact are primarily derived from the facts and exhibits deemed stipulated the documents admitted at trial and the pleadings we find the facts and exhibits deemed stipulated accordingly vitautas kazhukauskas petitioner was born in lithuania to bronislovas kazhukauskas father and aldona kazhukauskene mother he moved to the united_states in vilma kazhukauskas ms kazhukauskas who is a petitioner in this case is an accountant with a bachelor’s degree in budgeting that she earned overseas petitioners have at all relevant times been u s citizens and they have two sons including m k petitioner’s mother has at all relevant times lived in lithuania and his father was deceased at the time of trial 3among the facts deemed stipulated were that petitioners underreported their respective gross_receipts for and by dollar_figure and dollar_figure and that petitioners lacked reasonable_cause for failing to report those gross_receipts during the years at issue petitioners owned v k auto sales vk u s and v k motors uab vk lithuania through those entities petitioners operated an import and export business in which vk u s purchased used automobiles mostly at auctions within the united_states and exported the vehicles to vk lithuania for resale primarily within lithuania petitioners also bought and sold used vehicles domestically through vk u s for the most part vk u s purchased vehicles with scrap certificates of title and certificates of title specifying the automobiles were to be used for salvage purposes only some certificates of title indicated the vehicles had been approved for export and as discussed below petitioners shipped numerous automobiles overseas the record is unclear the extent to which if at all vk u s repaired the vehicles it purchased before resale petitioners’ books_and_records concerning their import and export business consisted of an amalgamation of receipts certificates of title and bank statements with minimal if any logical arrangement as best we can tell from the disjointed record in this case vk u s purchased at least vehicles in and at least 4a scrap certificate of title signifies that the vehicle to which it relates is not to be titled or registered and is to be used for parts or scrap metal only see mich comp laws serv sec lexisnexi sec_2001 supp vehicles in with a cost per vehicle ranging between dollar_figure and dollar_figure the information relating to the vehicles which vk u s sold as well as the proceeds received therefrom is less clear in its domestic operations vk u s sold at least vehicles in and at least vehicles in in its international operations vk u s shipped at least vehicles to lithuania during and though the number of vehicles exported and sold abroad during each year is not readily discernible from the record vk lithuania employed petitioner’s mother as a manager or bookkeeper from date through at least date petitioners jointly individually or collectively with m k owned at least six bank accounts with jpmorgan chase bank n a the first was a premier savings account titled in petitioners’ names personal savings account with a balance that grew from dollar_figure on date to more than dollar_figure on date the second was a business checking account titled in the name of vk 5we examined the records submitted at trial and summarized vk u s ’ purchases using the associated vehicle identification_number vin 6two accounts named vilma kazhukauskene as a joint account_holder or a d b a owner of vk u s it is our understanding that vilma kazhukauskene and ms kazhukauskas are the same individual and we collectively refer to both as ms kazhukauskas we note that the parties’ redaction of all but the first three digits of financial_account numbers prevented us from more precisely describing petitioners’ accounts u s business checking account with a balance that fluctuated from dollar_figure on date to dollar_figure on date the third through sixth bank accounts were a blend of checking and savings accounts both personal and business which at all relevant times reflected a balance of dollar_figure to dollar_figure throughout and vk u s received regular advices of credit from various parties after which the related funds were wire-transferred into the business checking account many advices of credit bore the notation skola literally translated to mean debt in lithuanian though the word’s meaning may vary depending upon the context specifically petitioners received the following wire transfers during the year at issue_date amount from notation date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mother father father petitioner petitioner father mother mother vk lithuania mother skola skola skola pervedimas pavedimas skola skola skola uz automobilius skola 7the record establishes that petitioners owned a bank account which earned interest_income of dollar_figure in our statement of petitioners’ accounts does not separately identify this account because the record is not clear that this account is not the same as the personal savings account dollar_figure date dollar_figure date dollar_figure date date dollar_figure total dollar_figure dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date date dollar_figure date dollar_figure total dollar_figure father vk lithuania father father mother vk lithuania vk lithuania vk lithuania vk lithuania father father vk lithuania as sampo pank mother as sampo pank vk lithuania petitioner vk lithuania father mother skola uz automobilius skola skola skola uz automobilius uz automobilius uz automobilius skola uz automobilius skola skola uz automobilius payment for auto honda skola payment for hyundai uz automobilius uz automobilius uz automobilius skola skola petitioners filed joint federal_income_tax returns for and which ms kazhukauskas prepared the return reported interest_income of dollar_figure business income of dollar_figure and total income of dollar_figure attached to the return was a schedule c for vk u s reporting gross_receipts or sales of dollar_figure business_expenses of dollar_figure and zero cost_of_goods_sold the return reported interest_income of dollar_figure business income of dollar_figure and total income of dollar_figure attached to the return was a schedule c for vk u s reporting gross_receipts or sales of dollar_figure business_expenses of dollar_figure and zero cost_of_goods_sold the amounts reported as business income on the and returns were as petitioners admitted at trial and on brief falsified to hide vk u s ’ purported bankruptcy on audit of the and returns petitioners submitted to respondent bank statements advices of credit shipping container receipts and a copy of petitioners’ police book among other items these records as they related to the regularity of vk u s ’ international sales were inconsistent in certain material respects for example the police book indicated that petitioners shipped oversea sec_21 vehicles in vehicles in and vehicle in each of the years through the receipts on the other hand showed that vk u s paid at least dollar_figure during and dollar_figure during for at least nine shipping containers sent to lithuania--suggesting that more vehicles had been shipped than were reported in the police book respondent’s revenue_agent suzanne owen was assigned to examine petitioners’ returns for the years at issue during her investigation ms owen learned of vk lithuania a business which petitioner claimed during a meeting with her to have had no relationship to vk u s she analyzed bank statements 8a police book is defined under michigan law to mean a bought and sold registry for each vehicle a dealer handles mich comp laws serv sec 41a lexisnexi sec_2001 petitioners submitted and inventoried wire transfers deposited into the business checking account in a worksheet that was attached to the notice_of_deficiency the worksheet demonstrated that totals of dollar_figure and dollar_figure were deposited into the business checking account in and respectively ms owen noted in her supporting workpapers that bank statements and related advices of credit indicated that portions of the wire transfers were from sales of vehicles abroad and in some cases included the vehicle manufacturer and vin ms owen determined on the basis of the foregoing that petitioners had underreported their and schedule c gross_receipts by dollar_figure and dollar_figure respectively ie all amounts wire-transferred to petitioners as gross_receipts from sales of vehicles overseas were treated as income ms owen determined the most probable source of the income to be sales of vehicles overseas on the basis of details contained in the wire transfers the shipping container purchases and information about the vehicles shipped overseas as sometimes recorded in the police book respondent issued to petitioners a notice_of_deficiency determining various adjustments to their income for and first respondent determined that petitioners’ costs of goods sold were increased by dollar_figure for and dollar_figure for second respondent determined that petitioners underreported their gross_receipts for and by dollar_figure and dollar_figure respectively third respondent determined that petitioners’ self-employment taxes for and were increased by dollar_figure and dollar_figure respectively fourth respondent determined that petitioners were entitled to self-employment_tax deductions for and of dollar_figure and dollar_figure respectively fifth respondent determined that petitioners were liable for sec_6662 accuracy-related_penalties for and for substantial understatements of income_tax petitioners petitioned the court under sec_6213 for a redetermination of the deficiencies and accuracy-related_penalties i burden_of_proof opinion as a general_rule the commissioner’s determinations in a statutory_notice_of_deficiency are presumptively correct and taxpayers bear the burden of proving those determinations erroneous rule a 290_us_111 the u s court_of_appeals for the sixth circuit to which an appeal in this case would lie barring a written stipulation to the contrary has stated that the commissioner cannot rely on the presumption of correctness to support deficiency determinations of unreported income without a ‘minimal evidentiary foundation’ linking the taxpayers with the income-producing activity or to the receipt of funds 909_f2d_915 6th cir quoting 596_f2d_358 9th cir rev’g 67_tc_672 richardson v commissioner tcmemo_2006_69 91_tcm_981 aff’d 509_f3d_736 6th cir where as here the commissioner carries his burden of production with respect to unreported income the burden_of_proof shifts to the taxpayers to produce credible_evidence that they did not earn the taxable_income attributed to them or of presenting an argument that the irs deficiency calculations were not grounded on a minimal evidentiary foundation united_states v walton f 2d pincite taxpayers must prove their entitlement to deductions and losses as well as the amount of the benefit claimed see 754_f2d_921 11th cir aff’g tcmemo_1982_489 86_tc_298 jordan v commissioner tcmemo_2009_223 98_tcm_289 discussing the applicability of walton to the payment of expenses aff’d ___ fed appx ___ 6th cir date respondent introduced ample evidence linking petitioners with the import and export business the income-producing activity and respondent has shown that 9while the factual allegations deemed admitted under rule f establish that petitioners underreported their and gross_receipts respondent still must produce evidence linking petitioners with that income petitioners received unreported income during each year at issue the record includes advices of credit and bank statements showing that more than dollar_figure was transferred into vk u s ’ checking account from international sources the record likewise contains certificates of title bills of lading and receipts showing that petitioners shipped vehicles purchased at auctions within the united_states to vk lithuania at trial and on brief petitioners admitted that they received but did not report at least dollar_figure from sales of vehicles in lithuania in view of the foregoing we are satisfied that respondent has carried his burden of production as to the unreported schedule c gross_receipts accordingly the notice_of_deficiency is presumed correct and petitioners bear the burden of proving otherwisedollar_figure ii schedule c gross_receipts respondent determined that petitioners underreported their and schedule c gross_receipts by dollar_figure and dollar_figure respectively petitioners acknowledge on brief that they failed to report schedule c gross_receipts for and in the respective amounts of dollar_figure and dollar_figure but claim additional_amounts which respondent attributed to them are excludable from gross_income as gifts under sec_102 we will sustain respondent’s determinations 10petitioners do not allege and the record does not establish that the burden_of_proof as to factual matters should shift to respondent under sec_7491 taxpayers must keep sufficient records to enable the commissioner to determine their correct federal_income_tax liability sec_6001 92_tc_661 the commissioner is simultaneously authorized to examine books papers records or other data potentially relevant or material in determining the taxpayers’ federal_income_tax liability sec_7602 where taxpayers fail to keep such books_and_records the commissioner is authorized to reconstruct the taxpayers’ income under any method that in the commissioner’s opinion clearly reflects income sec_446 petzoldt v commissioner t c pincite courts have long recognized the bank_deposits method as a permissible indirect approach to reconstructing taxable_income see 96_tc_858 aff’d 959_f2d_16 2d cir 64_tc_651 and cases cited thereat aff’d 566_f2d_2 6th cir respondent’s revenue_agent ms owen testified credibly that petitioners’ books_and_records including their inventory system were not kept in organized fashion or in compliance with internal revenue laws the disarray of receipts and other documents that petitioners submitted to the court as their books_and_records reinforces that testimony accordingly we conclude that respondent was justified in recreating petitioners’ gross_receipts using the bank_deposits method bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner t c pincite under the bank_deposits method the government assumes that all deposits into a bank account during any given taxable_year constitute taxable_income unless the taxpayers prove that the deposits originated from nontaxable sources dileo v commissioner t c pincite the commissioner may but need not show a likely source of unreported income determined through the bank_deposits method though he must take into account nontaxable items or deductible expenses which he knows about 335_f2d_671 5th cir dileo v commissioner t c pincite petitioners bear the burden of establishing that the bank_deposits originated from nontaxable sources see price f 2d pincite it is deemed stipulated that petitioners underreported their gross_receipts by dollar_figure for and dollar_figure for a stipulation is treated to the extent of its terms as a conclusive admission by the parties unless otherwise permitted by the court or agreed upon by the parties rule e the court may permit a party to qualify change or contradict a stipulation upon a showing that the stipulation is contrary to facts disclosed by the record see 66_tc_312 or where justice so requires see rule e petitioners have not asked to be relieved of the deemed stipulations and we decline to grant such relief on our own the stipulation concerning gross_receipts is not contrary to the record and as we find justice would be ill served were the stipulation not enforced petitioners acknowledged at trial and on brief that they underreported their and gross_receipts by dollar_figure and dollar_figure respectively we treat those statements as conclusive and binding admissions on petitioners see 109_fedappx_52 6th cir statements made on brief may be considered judicial admissions we thus conclude petitioners’ gross_receipts are increased by dollar_figure for and dollar_figure for as for the remaining gross_receipts in controversy ie dollar_figure for and dollar_figure for sometimes collectively referred to as the disputed gross_receipts we will give effect to the stipulation treating those amounts as gross_receipts 11to calculate the disputed gross_receipts we subtracted the amount conceded by petitioners on brief or dollar_figure from the unreported gross_receipts as determined in the notice_of_deficiency or dollar_figure we calculated the challenged gross_receipts in the same way that is we subtracted the amount petitioners conceded on brief or dollar_figure from the unreported gross_receipts as determined in the notice_of_deficiency or dollar_figure petitioners claim that the disputed gross_receipts were nontaxable gifts from petitioner’s parentsdollar_figure we are unpersuaded respondent asserts and we agree that petitioners have not submitted corroborating evidence to support their claims that any portion of the disputed gross_receipts was a gift as we find the disputed gross_receipts reflect the proceeds of business transactions entered into by vk lithuania and subsequently remitted to petitioners by reason of petitioners’ failure to prove that the disputed gross_receipts were gifts and not proceeds from vk lithuania we conclude that justice disfavors allowing petitioners to contradict the stipulations sec_102 allows taxpayers to exclude from gross_income the value of property acquired by gift bequest devise or inheritance the supreme court has defined a gift_for statutory purposes as a transfer of property that proceeds from a detached and disinterested generosity out of affection respect admiration charity or like impulses 363_us_278 internal citations and quotation marks omitted the donor’s intent is of critical import in deciding whether the property transferred was a gift id pincite such intent is often outcome determinative because a gift is not recognized as complete until the 12notwithstanding the literal translation of skola to mean debt petitioner testified on direct at trial that there was not a loan between him and his mother donor has evinced a clear and unmistakable intention to transfer sufficient dominion and control of the property irrevocably and absolutely 77_tc_9 quoting 31_bta_899 aff’d 82_f2d_561 5th cir applying those considerations to this case we decline to recognize any of the disputed gross_receipts as nontaxable gifts with respect to wire transfers from petitioner’s mother all of which bore the notation skola petitioner testified that his mother used the word skola to intimate that she expected to be repaid if she needed the funds and only if no such need arose would the transfer be considered a giftdollar_figure by petitioner’s own admission therefore his mother did not relinquish dominion and control of the funds rather she conditioned petitioner’s enjoyment of the funds on her not asking to be repaid--a condition uncertain to be met until the sooner of her death or the removal of the condition that condition precludes our recognizing transfers from petitioner’s mother as gifts for federal_income_tax purposes because the gift was not certain to be completed with regard to wire transfers from petitioner’s father all of which were similarly designated skola 13petitioner’s specific testimony was the money was given to me and because of that she felt--in case if she need those monies back she put the word skola meaning that i be owing to her in case if she needs it if not this will be as a gift petitioners presented no evidence to suggest his father’s use of the word did not connote an expectation of repayment should the need arise in this regard we are not persuaded that wire transfers from petitioner’s father were completed gifts in or dollar_figure we are skeptical for additional reasons that amounts wire-transferred to petitioners were gifts petitioners each testified that petitioner’s parents wire- transferred the disputed gross_receipts to them for the support care and education of petitioners’ children although petitioner’s father was unavailable to testify on the matter we have no reason to believe that petitioner’s mother was unavailable to be called as a witness insofar as petitioner’s mother was not called to testify to her intent at the time of each transfer and her use of the word skola we conclude such testimony would be damaging to petitioners see 89_tc_1063 witness’ failure to testify to facts peculiarly within his knowledge suggests the testimony would be unfavorable aff’d 886_f2d_1237 9th cir nor did petitioners explain why moneys transferred allegedly to support their children were deposited into the business checking account and not for 14although the record establishes that petitioner’s father was deceased at the time of trial the record does not specify whether he died in on this subject we are unable to discern whether purported gifts from the father were completed in in which case these amounts may have been nontaxable to petitioners or at some point thereafter this failure of proof is borne by petitioners example one of petitioners’ personal accounts in the same regard petitioners did not explain why their claimed need for support was not met by the more than dollar_figure of savings which they had collected over the years given that many of the transfers originated with petitioner’s mother who was also vk lithuania’s bookkeeper we question the donative nature of the transfers see 337_us_733 t he family relationship often makes it possible for one to shift tax incidence by surface changes of ownership without disturbing in the least his dominion and control_over the subject of the gift or the purposes for which the income from the property is used accordingly we conclude the disputed wire transfers were not gifts when viewed in the light of the fact that petitioners owned and operated vk lithuania within europe that they routinely purchased shipping containers to export vehicles and that they received transfers from the business checking almost monthly we agree with respondent that the most probable source of that income is sales of vehicles abroad petitioners conceded at trial and on brief that they underreported vk u s ’ gross_receipts by dollar_figure for and dollar_figure for petitioners have failed to establish a nontaxable source for the disputed gross_receipts and consequently we conclude that justice does not favor relieving them of the stipulation treating such amounts as gross_receipts thus we hold that petitioners’ and gross_receipts are increased by dollar_figure and dollar_figure respectively iii schedule c deductions petitioners reported on their and schedules c that in connection with vk u s ’ trade_or_business they incurred expenses of dollar_figure and dollar_figure respectively respondent allowed those deductions in full and credited petitioners with cost_of_goods_sold for and in the respective amounts of dollar_figure and dollar_figure as explained on brief petitioners claim entitlement to additional trade_or_business expense deductions for and in the respective amounts of dollar_figure and dollar_figure respondent replies that petitioners are not entitled to the additional deductions claimed because they have not proven that such expenses have not already been deducted on the and returns we agree with respondent deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any deduction claimed rule a indopco inc v 15we calculated the additional deductions which petitioners claim they are entitled to for by subtracting the amount allowed as a deduction and claimed on the schedule c or dollar_figure from the amount petitioners claim on brief they are entitled to or dollar_figure we calculated the additional deductions to which petitioners claim entitlement for the same way that is we subtracted the amount allowed as a deduction and claimed on the schedule c or dollar_figure from the amount petitioners claim on brief they are entitled to deduct or dollar_figure commissioner 503_us_79 taxpayers are allowed a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 taxpayers must substantiate amounts claimed as deductions by keeping the records necessary to establish that they are entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs petitioners have failed to factually or legally establish that they are entitled to deductions over and above those respondent allowed first petitioners have failed to establish that the expense deductions to which they claim entitlement were not already claimed on the and returns see avery v commissioner tcmemo_1993_344 66_tcm_305 no deduction for real_estate_taxes paid when taxpayers failed to prove the expenses were not already allowed as deductions second portions of the expense deductions petitioners claim entitlement to in their petition including shipping fees shipyard fees taxes and duties are not deductible because the supporting receipts suggest the expenses were ordinary and necessary business_expenses of vk lithuania and not vk u s see welch v helvering u s pincite taxpayers may not deduct expenses of another entity petitioners introduced no evidence concerning which counterparty bore the duties fees and taxes due upon arrival in lithuania third taxpayers are required to keep records sufficient to establish the amounts of the deductions they claim sec_6001 sec_1_6001-1 income_tax regs even though we may estimate the amount of an expense where taxpayers introduce evidence demonstrating that they paid_or_incurred a deductible expense but cannot substantiate the precise amount see 39_f2d_540 2d cir we decline to do so here because petitioners have not persuaded us that such expenses were not already deducted on their or return fourth petitioners have not persuaded us that receipts for postage utilities and other similar items are not nondeductible personal expenses see sec_262 deductions for personal_living_and_family_expenses are not allowed fifth petitioners did not explain how if at all the expenses claimed as deductions were ordinary and necessary to their import and export business see sec_162 on the basis of the foregoing we conclude that petitioners have failed to establish that they are entitled to trade_or_business expense deductions in addition to those respondent has already allowed accordingly we hold petitioners may not deduct trade_or_business_expenses in addition to those respondent has already allowed iv cost_of_goods_sold notwithstanding the fact that petitioners reported zero cost_of_goods_sold for each year at issue respondent credited petitioners with costs of goods sold for and of dollar_figure and dollar_figure respectively petitioners allege in the petition they are entitled to costs of goods sold above and beyond those allowed in the notice_of_deficiency we will sustain respondent’s determinations gross_income is defined in sec_61 to include g ross income derived from business sec_61 a manufacturing or merchandising business such as vk u s calculates gross_income by subtracting cost_of_goods_sold from gross_receipts and adding investment_income and proceeds from ancillary operations or sources sec_1_61-3 income_tax regs the cost_of_goods_sold is determined under the taxpayer’s regular_method of accounting see id and includes the items acquired for resale and the cost_of_producing items for resale adjusted for opening and closing inventories see hultquist v commissioner tcmemo_2011_17 101_tcm_1054 sec_1_162-1 income_tax regsdollar_figure in contrast sec_162 allows taxpayers a deduction for all ordinary and necessary business 16certain small_business owners with average annual receipts of dollar_figure million or less as vk u s was during the years at issue need not take inventories at the beginning and end of each taxable_year see revproc_2001_10 sec_4 2001_1_cb_272 expenses_incurred or paid during the taxable_year sec_162 thus cost_of_goods_sold is an offset to gross_receipts for purposes of computing gross_income and deductions are subtracted from gross_income in arriving at taxable_income see 65_tc_422 aff’d 584_f3d_53 5th cir petitioners have not proved they are entitled to costs of goods sold above and beyond those allowed by respondent taxpayers bear the burden of substantiating the amount claimed as cost_of_goods_sold see rodriguez v commissioner tcmemo_2009_22 97_tcm_1090 petitioners do not specify the amounts of costs of goods sold being claimed nor do their records permit us to differentiate between costs generally incurred and costs relating to vehicles sold such that we might calculate costs of goods sold on our own initiative although we may estimate charges to gross_income for items such as cost_of_goods_sold see cohan v commissioner f 2d pincite jackson v commissioner tcmemo_2008_70 95_tcm_1258 we decline to do so petitioners’ records do not allow us to differentiate between the costs of goods sold they incurred and those respondent has already credited them for moreover ms kazhukauskas testified that she reported costs of goods sold as supplies on the and schedules c amounts which respondent allowed as deductions in arriving at taxable_income thus petitioners have been credited for costs of goods sold they substantiated on audit as well as additional_amounts in the form of a tax- effected deduction accordingly we hold that petitioners are not entitled to claim cost_of_goods_sold for or in addition to that allowed in the notice_of_deficiency v self-employment_tax respondent determined that petitioners are liable for self-employment_tax under sec_1401 for each year at issue sec_1401 imposes a tax on the self- employment income of individuals see sec_1401 and b self-employment_income generally means the gross_income derived by an individual from carrying_on_a_trade_or_business less the allowable deductions attributable to that trade_or_business sec_1402 and b sec_1_1402_a_-1 income_tax regs petitioners presented no evidence to suggest that the schedule c gross_income earned from vk u s less the allowable deductions is not self-employment_income therefore petitioners are liable for self-employment_tax for and of dollar_figure and dollar_figure respectively and they are entitled to deductions for one-half of the self- employment_tax paid in the respective amounts of dollar_figure and dollar_figure as determined by respondent see sec_164 vi accuracy-related_penalties respondent determined for each year at issue that petitioners are liable for a accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 and b there is a substantial_understatement_of_income_tax for any year in which the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 respondent bears the burden of producing sufficient evidence that imposition of the penalty is appropriate see 116_tc_438 once respondent carries his burden of production petitioners bear the burden of proving that the penalties are inappropriate because of reasonable_cause substantial_authority or other affirmative defenses id pincite the single most important factor to be considered when determining whether to excuse taxpayers from the accuracy-related_penalty on account of reasonable_cause is the extent to which the taxpayers sought to compute their proper tax_liability sec_1_6664-4 income_tax regs respondent has met his burden of production because petitioners’ failure to report funds wire-transferred to them resulted in an understatement of income_tax for each year in an amount of more than dollar_figure and more than of the tax required to be shown on the return see park v commissioner 136_tc_569 the commissioner met his burden of production by showing that failure to report income resulted in an understatement of income_tax for each year at issue of more than dollar_figure and more than of the tax required to be shown on the return thus petitioners bear the burden to prove that the accuracy-related_penalty should not be imposed on account of reasonable_cause or substantial_authority we will sustain respondent’s determinations with respect to the accuracy-related_penalties among the deemed stipulated facts were that petitioners underreported their respective gross_receipts for vk u s for and by dollar_figure and dollar_figure and that they lacked reasonable_cause for failing to report those gross_receipts those stipulations are treated as a binding and conclusive admission that may be qualified changed or contradicted only where justice requires it see rule e petitioners have not asked to be relieved of the deemed stipulations and we decline to grant such relief on our own petitioners conceded that vk u s ’ and gross_receipts were underreported by more than dollar_figure and they also admitted to falsely reporting vk u s ’ profits because as they claimed on brief they did not want to show that the business was facing bankruptcy on the basis of these facts we are convinced that justice requires that the deemed stipulation be binding upon petitioners and that they made no effort to accurately report their or federal_income_tax liability accordingly we hold petitioners are liable for accuracy-related_penalties in the amounts respondent determined the court has considered all of petitioners’ arguments for a contrary result and to the extent not discussed herein we conclude those arguments are irrelevant moot or without merit to give effect to the foregoing decision will be entered for respondent
